 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
May 31, 2007
 


Worldwide Stock Transfer, LLC
885 Queen Anne Road
Teaneck NJ 07666

 
RE: NATURAL NUTRITION, INC.


Ladies and Gentlemen:
 
Reference is made to the securities purchase agreement of even date herewith and
the securities purchase agreement (collectively, the “Securities Purchase
Agreement”) dated September 9, 2005, each by and between Natural Nutrition,
Inc., a Nevada corporation (the “Company”), and Cornell Capital Partners,
L.P. (the “Buyer”). Pursuant to the Securities Purchase Agreement, the Company
has issued and sold to the Buyer secured convertible debentures, one of which
was originally issued on September 9, 2005, as amended, in the original
principal amount of $15,635,199, and another which is to be issued on the date
hereof in the original principal amount of $9,292,894 (collectively, the
“Debentures”) which are convertible into shares of the Company’s common stock,
par value $.001 per share (the “Common Stock”), at the Buyer’s discretion. The
Company has also issued to the Buyer warrants on the date hereof to purchase
additional shares of Common Stock, at the Buyer’s discretion (the “Warrant”).
These instructions relate to the following stock or proposed stock issuances or
transfers:
 

1.  
Shares of Common Stock to be issued to the Buyer upon conversion of the
Debentures plus any shares of Common Stock to be issued to the Buyer upon
conversion of accrued interest into Common Stock (collectively, the “Conversion
Shares”).

 

2.  
Shares of Common Stock to be issued to the Buyer upon exercise of the Warrant
(the “Warrant Shares”).

 
This letter shall serve as our irrevocable authorization and direction to
Worldwide Stock Transfer, LLC (the “Transfer Agent”) to do the following:
 

1.  
Conversion Shares and Warrant Shares.

 
 
 

--------------------------------------------------------------------------------

 
 

a.  
Instructions Applicable to Transfer Agent. With respect to the Conversion Shares
and Warrant Shares, the Transfer Agent shall issue the Conversion Shares and
Warrant Shares to the Buyer from time to time upon delivery to the Transfer
Agent of a properly completed and duly executed Conversion Notice (the
“Conversion Notice”) in the form attached as Exhibit A to the Debentures, or a
properly completed and duly executed Exercise Notice (the “Exercise Notice”) in
the form attached as Exhibit A to the Warrant, delivered to the Transfer Agent
by David Gonzalez, Esq. (the “Escrow Agent”) as agent acting on behalf of the
Company. Upon receipt of a Conversion Notice or an Exercise Notice, the Transfer
Agent shall within three (3) Trading Days thereafter (i) issue and surrender to
a common carrier for overnight delivery to the address as specified in the
Conversion Notice or the Exercise Notice, a certificate, registered in the name
of the Buyer or its designees, for the number of shares of Common Stock to which
the Buyer shall be entitled as set forth in the Conversion Notice or Exercise
Notice or (ii) provided the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, upon the
request of the Buyers, credit such aggregate number of shares of Common Stock to
which the Buyers shall be entitled to the Buyer’s or their designees’ balance
account with DTC through its Deposit Withdrawal At Custodian (“DWAC”) system
provided the Buyer causes its bank or broker to initiate the DWAC transaction.
For purposes hereof “Trading Day” shall mean any day on which The NASDAQ Stock
Market is open for customary trading.

 
 

b.  
The Company hereby confirms to the Transfer Agent and the Buyer that
certificates representing the Conversion Shares and the Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company; provided that counsel to the Company delivers
(i) the Notice of Effectiveness set forth in Exhibit I attached hereto and (ii)
an opinion of counsel in the form set forth in Exhibit II attached hereto, and
that if the Conversion Shares or Warrant Shares are not registered for sale
under the Securities Act of 1933, as amended, then the certificates for the
Conversion Shares or Warrant Shares shall bear the following legend:

 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
 
 
2

--------------------------------------------------------------------------------

 
 

c.  
In the event that counsel to the Company fails or refuses to render an opinion
as required to issue the Conversion Shares or Warrant Shares in accordance with
the preceding paragraph (either with or without restrictive legends, as
applicable), then the Company irrevocably and expressly authorizes counsel to
the Buyer to render such opinion. The Transfer Agent shall accept and be
entitled to rely on such opinion for the purposes of issuing the Conversion
Shares or Warrant Shares.

 

d.  
Instructions Applicable to Escrow Agent. Upon the Escrow Agent’s receipt of a
properly completed Conversion Notice or Exercise Notice and the Aggregate
Exercise Price (as defined in the Warrant), the Escrow Agent shall, within
one (1) Trading Day thereafter, send to the Transfer Agent the Conversion Notice
or Exercise Notice as the case may be, which shall constitute an irrevocable
instruction to the Transfer Agent to process such Conversion Notice or Exercise
Notice in accordance with the terms of these instructions.

 

2.  
Other Agreements.

 

a.  
The Transfer Agent shall reserve for issuance to the Buyer a minimum of
120,000,000 shares for issuance to the Buyer upon conversion of the Debentures
or exercise of the Warrants. All such shares shall remain in reserve with the
Transfer Agent until the Buyers provides the Transfer Agent instructions that
the shares or any part of them shall be taken out of reserve and shall no longer
be subject to the terms of these instructions.

 

b.  
The Company hereby irrevocably appoints the Escrow Agent as a duly authorized
agent of the Company for the purposes of authorizing the Transfer Agent to
process issuances and transfers specifically contemplated herein.

 

c.  
The Transfer Agent shall rely exclusively on the Conversion Notice or the
Exercise Notice and shall have no liability for relying on such instructions.
Any Conversion Notice or Exercise Notice delivered hereunder shall constitute an
irrevocable instruction to the Transfer Agent to process such notice or notices
in accordance with the terms thereof. Such notice or notices may be transmitted
to the Transfer Agent by facsimile or any commercially reasonable method.

 

d.  
The Company hereby confirms to the Transfer Agent and the Buyers that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the matters referenced herein. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.

 
Certain Notice Regarding the Escrow Agent. The Company and the Transfer Agent
hereby acknowledge that the Escrow Agent is general counsel to the Buyer, a
partner of the general partner of the Buyer and counsel to the Buyer in
connection with the transactions contemplated and referred herein. The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Buyer and neither the Company nor the
Transfer Agent will seek to disqualify such counsel.
 
 
3

--------------------------------------------------------------------------------

 
 
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyer.
 
Any attempt by Transfer Agent to resign as the Company’s transfer agent
hereunder shall not be effective until such time as the Company provides to the
Transfer Agent written notice that a suitable replacement has agreed to serve as
transfer agent and to be bound by the terms and conditions of these Irrevocable
Transfer Agent Instructions.
 
The Company and the Transfer Agent hereby acknowledge and confirm that complying
with the terms of this Agreement does not and shall not prohibit the Transfer
Agent from satisfying any and all fiduciary responsibilities and duties it may
owe to the Company.
 
The Company and the Transfer Agent acknowledge that the Buyer is relying on the
representations and covenants made by the Company and the Transfer Agent
hereunder and are a material inducement to the Buyer purchasing convertible
debentures under the Securities Purchase Agreement. The Company and the Transfer
Agent further acknowledge that without such representations and covenants of the
Company and the Transfer Agent made hereunder, the Buyers would not purchase the
Debentures.
 
Transfer Agent Binding Disclaimer: In consideration for Worldwide Stock
Transfer, LLC agreeing and attesting to all terms in the above referenced
Irrevocable Transfer Agent Instructions, in particular any kind of lawsuit and
or action that may arise from the buyer instructing Worldwide Stock Transfer,
LLC to issue shares based on the legality of the agreement whereas the issuer is
denying the request in full or partially for whatever reason, the issuer, buyers
and any other third party involved agree for ourselves, our successors, legal
representatives and assigns, at all times to defend, indemnify and save
Worldwide Stock Transfer, LLC, their successors and assigns, free and harmless
from and against any and all claims, from actions, suits, whether groundless or
otherwise, and from and against any and all liabilities, taxes, losses, damages,
costs, charges, counsel fees, and other expenses of every nature and character
that arises from this action.
 
Each party hereto specifically acknowledges and agrees that in the event of a
breach or threatened breach by a party hereto of any provision hereof, the Buyer
will be irreparably damaged and that damages at law would be an inadequate
remedy if these Irrevocable Transfer Agent Instructions were not specifically
enforced. Therefore, in the event of a breach or threatened breach by a party
hereto, including, without limitation, the attempted termination of the agency
relationship created by this instrument, the Buyer shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
these Irrevocable Transfer Agent Instructions.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

 
COMPANY:
 
Natural Nutrition, Inc.
     
By: /s/ Timothy J. Connolly  
 
Name: Timothy J. Connolly
 
Title: Chief Executive Officer
         
ESCROW AGENT:
     
/s/ David Gonzalez, Esq.  
 
David Gonzalez, Esq.
         
BUYER:
 
Cornell Capital Partners, L.P.
     
By:  Yorkville Advisors, LLC
 
Its: Investment Manager
     
By: /s/ Mark Angelo   
 
Name: Mark Angelo
 
Title: Portfolio Manager
         
TRANSFER AGENT:
 
Worldwide Stock Transfer, LLC
     
By: /s/ Yonah J. Kopstick   
 
Name: Yonah J. Kopstick
 
Title: SVP



 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT


_________, 200_


________




Attention: 


RE: NATURAL NUTRITION, INC.


Ladies and Gentlemen:


We are counsel to Natural Nutrition, Inc., (the “Company”), and have represented
the Company in connection with that certain Securities Purchase Agreement, dated
as of ________________ ____, 200_ (the “Securities Purchase Agreement”), entered
into by and among the Company and the Buyers set forth on Schedule I attached
thereto (collectively the “Buyers”) pursuant to which the Company has agreed to
sell to the Buyers secured convertible debentures, which shall be convertible
into shares (the “Conversion Shares”) of the Company’s common stock, par value
$.001 per share (the “Common Stock”), in accordance with the terms of the
Securities Purchase Agreement. Pursuant to the Securities Purchase Agreement,
the Company also has entered into a Registration Rights Agreement, dated as of
______________ ___, 200_, with the Buyers (the “Investor Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Conversion Shares under the Securities Act of 1933, as amended (the
“1933 Act”). In connection with the Company’s obligations under the Securities
Purchase Agreement and the Registration Rights Agreement, on _______, 200_, the
Company filed a Registration Statement (File No. ___-_________) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the sale of the Conversion Shares.
 
In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at ____ P.M.
on __________, 200_ and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares are available for sale under
the 1933 Act pursuant to the Registration Statement.
 
 
EXHIBIT I-1
 

--------------------------------------------------------------------------------

 
The Buyers has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares.
 

 
Very truly yours,


By:____________________________________


 

EXHIBIT I-2
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT II
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF OPINION


________________ 200_


VIA FACSIMILE AND REGULAR MAIL


________




Attention: 


RE: NATURAL NUTRITION, INC.


Ladies and Gentlemen:
 
We have acted as special counsel to Natural Nutrition, Inc. (the “Company”), in
connection with the registration of ___________shares (the “Shares”) of its
common stock with the Securities and Exchange Commission (the “SEC”). We have
not acted as your counsel. This opinion is given at the request and with the
consent of the Company.
 
In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on _________ __, 200_. The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”). This opinion relates solely to the Selling Shareholders listed
on Exhibit A hereto and number of Shares set forth opposite such Selling
Stockholders’ names. The SEC declared the Registration Statement effective on
__________ ___, 200_.
 
We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended.
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America. We do not express any opinion concerning any law
of any state or other jurisdiction.
 
In rendering this opinion we have relied upon the accuracy of the foregoing
statements.
 
EXHIBIT II
 

--------------------------------------------------------------------------------

 
Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that ________ may remove the restrictive legends contained on the
Shares. This opinion relates solely to the number of Shares set forth opposite
the Selling Stockholders listed on Exhibit A hereto.
 
This opinion is furnished to Transfer Agent specifically in connection with the
sale or transfer of the Shares, and solely for your information and benefit.
This letter may not be relied upon by Transfer Agent in any other connection,
and it may not be relied upon by any other person or entity for any purpose
without our prior written consent. This opinion may not be assigned, quoted or
used without our prior written consent. The opinions set forth herein are
rendered as of the date hereof and we will not supplement this opinion with
respect to changes in the law or factual matters subsequent to the date hereof.
 
Very truly yours,


 


 

EXHIBIT II-2
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
(LIST OF SELLING STOCKHOLDERS)
 


Name:
 
No. of Shares:
                                                     





EXHIBIT A
 

--------------------------------------------------------------------------------

 